Exhibit 10.16
(ULTRA CLEAN TECHNOLOGY LOGO) [f51808f5180801.gif]
Severance Benefits for Executive Officers (as of July 24, 2008)
     Ultra Clean Holdings, Inc. (together with its subsidiary Ultra Clean
Technology Systems and Service, Inc., hereafter referred to as “Ultra Clean” or
“the Company”) hereby offers the severance benefits set forth below to specified
Company executives upon certain events of termination of their employment. This
severance policy may be amended or terminated by the Company at any time, except
that following a Change of Control (as defined in the Company’s Stock Incentive
Plan), the policy may not be terminated or amended to adversely affect a
participant for 12 months thereafter.
     Eligible Executives. Executives may be eligible to receive severance
benefits if (a)(i) they are employed in the role of an “executive officer” (as
defined in Rule 3b-7 under the Securities Exchange Act of 1934) of the Company
as determined by the Board of Directors or the Compensation Committee thereof
from time to time (such positions currently consisting of the Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, Senior Vice President
of Engineering and Senior Vice President of Sales), or (ii) they are employed in
such other key position determined by the Board of Directors or the Compensation
Committee thereof from time to time as eligible to receive severance benefits
pursuant to this policy, and (b) they are notified in writing by the Director of
Human Resources that they are eligible to receive severance benefits pursuant to
the terms and conditions of this policy.
     Involuntary Termination. An eligible executive qualifies for severance
benefits pursuant to this policy if Ultra Clean terminates his or her employment
without Cause (as defined below) and the executive signs and lets become
effective a release of claims that he or she may hold against Ultra Clean, its
affiliated entities and the directors, officers, employees, representatives and
agents of Ultra Clean and its affiliated entities (collectively, “Ultra Clean
and its Affiliates”), in a form acceptable to Ultra Clean, including a provision
that the executive will not make any statement or take any action that would
disparage or harm Ultra Clean and its Affiliates. Executives who might otherwise
be eligible for severance benefits pursuant to this policy shall not qualify for
benefits if they resign their employment or are discharged for cause. For the
purpose of this policy, “Cause” shall exist if (a) the executive is convicted
of, or pleads guilty or no contest to, a criminal offense; (b) the executive
engages in any act of fraud or dishonesty; (c) the executive breaches any
agreement with Ultra Clean; (d) the executive commits any material violation of
Ultra Clean policy; or (e) executive fails, refuses or neglects to perform the
services required of the executive in his position at the Company. Nothing in
this policy changes the at-will nature of employment of each eligible executive.
     Severance Benefits. (a) An eligible executive in the position of Chief
Executive Officer who qualifies for severance benefits pursuant to this policy
shall receive the following severance benefits:

 



--------------------------------------------------------------------------------



 



                                Bonus and Incentive   Payment of     Base Salary
Multiple   Compensation Multiple   COBRA Costs   Equity Acceleration
150% of the executive’s then-current annual base salary
  150% of the executive’s average annual cash bonus and cash incentive
compensation as determined by the Company over the prior three years (i.e.
[(Year 1 + Year 2 + Year 3) / 3] x 1.5)   18 months   Immediate vesting of
unvested and outstanding Equity Awards that would vest within 18 months

     (b) An eligible executive in the position of Chief Financial Officer or
Chief Operating Officer who qualifies for severance benefits pursuant to this
policy shall receive the following severance benefits:

                                Bonus and Incentive   Payment of     Base Salary
Multiple   Compensation Multiple   COBRA Costs   Equity Acceleration
100% of the executive’s then-current annual base salary
  100% of the executive’s average annual cash bonus and cash incentive
compensation as determined by the Company over the prior three years (i.e.
[(Year 1 + Year 2 + Year 3) / 3])   12 months   Immediate vesting of unvested
and outstanding Equity Awards that would vest within 12 months

For the purpose of clause (a) and (b) of this paragraph, “Equity Awards” means
all options to purchase shares of Company common stock as well as any and all
other stock-based awards granted to the executive, including but not limited to
stock bonus awards, restricted stock, restricted stock units or stock
appreciation rights, except for performance stock awards which remain subject to
performance criteria as of the executive’s termination date.
     (c) An eligible executive in the position of Senior Vice President of
Engineering, or Senior Vice President of Sales, any other eligible “executive
officer” of the Company not eligible for benefits under paragraphs (a) and
(b) above, or any other key employee determined by the Board of Directors or the
Compensation Committee thereof as eligible to receive severance benefits
pursuant to this policy, shall receive the following severance benefits:

              Bonus and Incentive     Base Salary Multiple   Compensation
Multiple   Payment of COBRA Costs
75% of the executive’s then-current annual base salary
  50% of the executive’s average annual cash bonus and cash incentive
compensation as determined by the Company over the prior three years (i.e.
[(Year 1 + Year 2 + Year 3) / 3] x 0.5)   9 months

 



--------------------------------------------------------------------------------



 



     Payment of Benefits. The foregoing severance payments (other than the COBRA
costs) shall be paid in a lump sum to the executive in cash as soon as
administratively practicable after the termination date, and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
the executive in which the termination date occurs. The COBRA costs shall be
paid as incurred (by subsidizing or reimbursing the premium payments) but shall
end if, prior to the end of the period of time set forth above, the executive
commences alternative employment and becomes eligible for group medical
coverage.
     Section 409A. The payments and benefits under this policy are intended to
qualify for the short-term deferral exception to Section 409A of the Internal
Revenue Code described in Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent possible and, to the extent they do not so qualify, are intended
to qualify for the involuntary separation pay plan exception to Section 409A
described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible. To the extent Section 409A is applicable to this policy,
notwithstanding any other provision of this policy to the contrary, if an
eligible executive is a “specified employee” within the meaning of Section 409A
on the date of termination of employment, to the extent required in order to
comply with Section 409A, amounts that would otherwise be payable under this
policy during the six-month period immediately following the termination date
shall instead be paid on the first business day after the date that is six
months following the termination date.
     Miscellaneous. This policy shall be governed by and construed in accordance
with the laws of the state of California, without reference to principles of
conflict of laws. All amounts due hereunder shall be subject to applicable tax
withholding. The severance benefits paid under this policy shall be in lieu of
any severance benefits under any other Company plans, programs, policies,
agreements or practices and shall be reduced by any severance or notice period
required by any applicable federal, state or local law (including without
limitation the WARN Act) in connection with any termination of an executive’s
employment. To the extent required by law, the Company shall furnish to
participants a summary plan description containing additional information. This
policy shall be assumed by any successors or assigns of the Company.

 